DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Response to Amendment
This office action is written in response to an amendment filed on 11/29/2021. As directed by amendment: Claims 1-2, 8-11, and 14-15 were amended. Claims 3-7, 12-13, and 16-20 were not amended. No new claims were added and no claims were cancelled. Thus, Claims 1-20 are presently pending in this application.
Claim Objections
Claim 14 is objected to because of the following informalities: 
In claim 14, line 12, "response to node addition request" should be read "responsive to the node addition request".  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (“Sharma”, US 20200092166) in view of Chen (“Chen”, US 20130067550) and in further view of Morgan (“Morgan”, US 20120311106).
Regarding Claim 1, Sharma teaches a method for addition of nodes in cloud networks, comprising: 
receiving a node addition request at a multi-cloud management platform (Fig. 5, elements {510-550}, par 47-51; Fig. 1A, elements {106, 116}, par 23; par 32-33; The multi-cloud management platform is the private cloud as a service computing environment which includes a public cloud and a private cloud. The request to prepare a node in step 510 is the node addition request.), 
wherein the multi-cloud management platform is to manage a plurality of cloud networks (Fig. 1A, elements {100, 106, 116}, par 23; par 32-33; The multi-cloud management platform is the private cloud as a service computing environment which includes a public cloud and a private cloud.), 
wherein each particular cloud network of the plurality of cloud networks includes a controller node that maintains a node registration database containing information regarding nodes that are registered with the particular cloud network (Fig. 2B, elements {106, 210, 216, 220}, par 31-33; Fig. 3, elements {310, 312}, par 42-45; Fig. 5, elements {510-550}, par 47-51; Fig. 8, elements {804, 814}, par 66-67; Fig. 9, elements {904, 906} par 68-70; The node registration database is the inventory database. The registered nodes are the prepared nodes in the inventory database. The controller node is the cloud management system. The private cloud and public cloud both include the pools of the inventory database managed by the cloud management system. Thus, both the private and the public cloud include a controller node (the cloud management system). Each cloud can include the same controller node.), 
the node addition request including identification information of a node and a cloud network (Fig. 5, elements {510-550}, par 47-51; Fig. 1A, elements {106, 116}, par 23; par 32-33; The identification information of a functionality of a node is the node type. This is in accordance with the instant specification paragraph 16.), 
amongst the plurality of cloud networks, in which the node is to be added (Fig. 5, elements {510-550}, par 47-51; Fig. 1A, elements {106, 116}, par 23; par 32-33; The multi-cloud management platform is the private cloud as a service computing environment which includes a public cloud and a private cloud.),  
the identification information being indicative of a functionality of the node (Fig. 5, elements {510-550}, par 47-51; Fig. 1A, elements {106, 116}, par 23; par 32-33; The identification information of a functionality of a node is the node type. This is in accordance with the instant specification paragraph 16.), 
and responsive to the node addition request, registering the node within the node registration database of the controller node of the cloud network by (Fig. 3, elements {310, 312}, par 42-45; Fig. 5, elements {510-550}, par 47-51; Fig. 8, elements {804, 814}, par 66-67; Fig. 9, element 906, par 68-70; The registered nodes are the prepared nodes that are stored in the inventory database. The controller node is the cloud management system.): 
multi-cloud management platform (Fig. 5, elements {510-550}, par 47-51; Fig. 1A, elements {106, 116}, par 23; par 32-33;  The multi-cloud management platform is the private cloud as a service computing environment which includes a public cloud and a private cloud.);
the controller node of the cloud network (Fig. 3, elements {310, 312}, par 42-45; Fig. 5, elements {510-550}, par 47-51; Fig. 8, elements {804, 814}, par 66-67; Fig. 9, elements {904, 906} par 68-70; The controller node is the cloud management system.);
wherein the controller node is to manage non-compute services of the cloud network (Fig. 3, elements {310, 312}, par 42-45; Fig. 5, elements {510-550}, par 47-51; Fig. 8, elements {804, 814}, par 66-67; Fig. 9, element 906, par 68-70; The controller node is the cloud management system which manages non-compute resources such as data storage. This is in accordance with the instant specification paragraph 10.).  
Sharma does not explicitly teach from an administrative user; a network address of the node, and an identifier of the cloud network; obtaining, based on the identifier of the cloud network, cloud account details of the cloud network from one of the platform and a user input, the cloud account details indicative of data for authentication of a user account of the administrative user that controls access to computing resources of the cloud network; and programmatically accessing the cloud network based on the cloud account details.
Chen teaches a network address of the node, and an identifier of the cloud network (Fig. 4, elements {400-406}, par 46-47; The node is the private cloud server. The identification information of the node is the private IP address (network address) of the private cloud server. The identification information of the cloud network is the public IP address of the private cloud server.); 
obtaining, based on the identifier of the cloud network, cloud account details of the cloud network from one of the platform and a user input (Fig. 4, elements {400-406}, par 46-47; The identification information of the cloud network is the public IP address of the private cloud server. The cloud account details are the ID and password of the private cloud server. The platform is the server from which the ID and password are obtained.), 
the cloud account details indicative of data for authentication of a user account that controls access to computing resources of the cloud network (Fig. 4, elements {403-406}, par 46-47; par 22; The cloud account details are the ID and password of the private cloud server. The smart device client logs into the routing server using its own ID and password along with the ID and password of the private cloud server (cloud account details) in order to access the private cloud server, which is on the cloud network.); 
and programmatically accessing the cloud network based on the cloud account details (Fig. 4, elements {403-406}, par 46-47; par 22; par 68; The cloud account details are the ID and password of the private cloud server. The smart device client logs into the routing server using its own ID and password along with the ID and password of the private cloud server (cloud account details) in order to access the private cloud server, which is on the cloud network. The cloud network is accessed via one or more computer programs, and thus is programmatically accessed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma with the authentication method for accessing a cloud server of Chen because it provides usernames and passwords via a secure channel (Chen; par 47). This improves both privacy and security of user and system information.
Sharma and Chen do not explicitly teach from an administrative user; of the administrative user.
Morgan teaches from an administrative user (par 29); 
of the administrative user (par 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma and Chen with the administrator role of Morgan because it allows for tasks such as installation of software or modifications of the cloud platform to be performed by system admins instead of end users. This ensures that end users do not cause issues by altering the cloud platform.
Regarding Claim 2, Sharma, Chen, and Morgan teach the method as claimed in claim 1. 
Sharma further teaches wherein said registering the node at the controller node of the cloud network further comprises (Fig. 3, elements {310, 312}, par 42-45; Fig. 5, elements {510-550}, par 47-51; Fig. 8, elements {804, 814}, par 66-67; Fig. 9, element 906, par 68-70 The registered nodes are the prepared nodes that are stored in the inventory database. The controller node is the cloud management system.): 
determining, based on the functionality, whether the node is operationally compatible for being registered (Fig. 8, elements {804, 814}, par 66-67; Fig. 9, element 906, par 68-70; The node registration database is the inventory database. The identifiers of nodes are sent from the database, thus the database stores a list of node identifiers, each corresponding to nodes stored (registered) in the database. The nodes are determined to be operationally compatible for being registered when they are prepared in step 812 of Fig. 8 and ready to be stored (registered) in the database as prepared nodes. The database is updated and nodes are stored (registered) as prepared nodes in step 814 of Fig. 8. The functionality of a node is the node type.); 
and in response to determining that the node is operationally compatible for being registered, updating the node registration database maintained to include a node identifier of the node (Fig. 8, elements {804, 814}, par 66-67; Fig. 9, element 906, par 68-70; The node registration database is the inventory database. The identifiers of nodes are sent from the database, thus the database stores a list of node identifiers, each corresponding to nodes stored (registered) in the database. The nodes are determined to be operationally compatible for being registered when they are prepared in step 812 of Fig. 8 and ready to be stored (registered) in the database as prepared nodes. The database is updated and nodes are stored (registered) as prepared nodes in step 814 of Fig. 8. The functionality of a node is the node type.), 
wherein the node registration database is to store a list of node identifiers, each corresponding to one of a plurality of nodes registered (Fig. 8, elements {804, 814}, par 66-67; Fig. 9, element 906, par 68-70; The node registration database is the inventory database. The identifiers of nodes are sent from the database, thus the database stores a list of node identifiers, each corresponding to nodes marked as prepared in the database. The database is updated in step 814 of Fig. 8.).  
based on the network address of the node; at the controller node of the cloud network; in the controller node; at the controller node of the cloud network.
Chen teaches based on the network address of the node (Fig. 4, elements {400-406}, par 46-47; The node is the private cloud server. The identification information of the node is the private IP address of the private cloud server. The identification information of the cloud network is the public IP address of the private cloud server. The private cloud server (node) is registered at step 400.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma with the authentication method for accessing a cloud server of Chen because it provides usernames and passwords via a secure channel (Chen; par 47). This improves both privacy and security of user and system information.
Sharma and Chen do not explicitly teach at the controller node of the cloud network; in the controller node; at the controller node of the cloud network.
Morgan teaches at the controller node of the cloud network (Fig. 1, element 104, par 14); 
in the controller node (Fig. 1, element 104, par 14);
at the controller node of the cloud network (Fig. 1, element 104, par 14; par 19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma and Chen with the registry of cloud networks and cloud-aware kernel of Morgan because unique cloud identifiers allow for (Morgan; par 30).
	Regarding Claim 6, Sharma, Chen, and Morgan teach the method as claimed in claim 1.
Sharma does not explicitly teach wherein the network address of the node is one of an Internet Protocol (IP) address of the node, a Media Access Control (MAC) address of the node, an IP address of a Baseboard Management Controller of the node, and a combination thereof.  
Chen teaches wherein the network address of the node is one of an Internet Protocol (IP) address of the node (Fig. 4, elements {400-406}, par 46-47; The node is the private cloud server. The identification information of the node is the private IP address of the private cloud server.), 
a Media Access Control (MAC) address of the node, 
an IP address of a Baseboard Management Controller of the node, 
and a combination thereof.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma with the authentication method for accessing a cloud server of Chen because it provides usernames and passwords via a secure channel (Chen; par 47). This improves both privacy and security of user and system information.
Regarding Claim 14, Sharma teaches a non-transitory computer-readable medium comprising computer- readable instructions for addition of nodes in cloud networks, the computer- readable instructions when executed by a processor, cause the processor to: 
receive a node addition request including identification information of a node and a cloud network (Fig. 5, elements {510-550}, par 47-51; Fig. 1A, elements {106, 116}, par 23; par 32-33; The identification information of a functionality of a node is the node type. This is in accordance with the instant specification paragraph 16.), 
Sharma and Chen do not explicitly teach generate a list of a plurality of cloud networks managed by a multi-cloud management platform.
Morgan teaches generate a list of a plurality of cloud networks managed by a multi- cloud management platform (par 33; The list is the public registry of clouds that are assigned a unique identifier.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma and Chen with the registry of cloud networks and cloud-aware kernel of Morgan because unique cloud identifiers allow for different cloud networks to interact with each other easier, by avoiding confusion if two or more cloud networks have the same name, and because the cloud-aware kernel can be configured to be able to detect and identify information of the cloud without the need for third-party applications or services (Morgan; par 30).
The remainder of Claim 14 can be rejected with the same reasoning as Claim 1.
Regarding Claim 15, Sharma, Chen, and Morgan teach the non-transitory computer-readable medium as claimed in claim 14.
wherein the computer-readable instructions when executed by the processor, further cause the processor to: determine, based on the functionality, whether the node is operationally compatible for being registered within the node registration database of the controller node of the cloud network (Fig. 8, elements {804, 814}, par 66-67; Fig. 9, element 906, par 68-70; The node registration database is the inventory database. The identifiers of nodes are sent from the database, thus the database stores a list of node identifiers, each corresponding to nodes stored (registered) in the database. The nodes are determined to be operationally compatible for being registered when they are prepared in step 812 of Fig. 8 and ready to be stored (registered) in the database as prepared nodes. The database is updated and nodes are stored (registered) as prepared nodes in step 814 of Fig. 8. The functionality of a node is the node type. The controller node is the cloud management system.).   
Sharma does not explicitly teach based on the network address of the node.
Chen teaches based on the network address of the node (Fig. 4, elements {400-406}, par 46-47; The node is the private cloud server. The identification information of the node is the private IP address of the private cloud server. The identification information of the cloud network is the public IP address of the private cloud server. The private cloud server (node) is registered at step 400.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma with the authentication method for accessing a cloud server of Chen because it provides usernames and passwords via (Chen; par 47). This improves both privacy and security of user and system information.
Regarding Claim 19, Claim 19 can be rejected with the same reasoning as Claim 6.
Claims 3-4, 8-10, 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Chen in further view of Morgan and in even further view of Casey et al (“Casey”, US 20140310039).
Regarding Claim 3, Sharma, Chen, and Morgan teach the method as claimed in claim 1.
 Sharma and Chen do not explicitly teach further comprising: in response to receiving the node addition request, checking whether an Operating System (OS) is pre-installed in the node; and installing the OS in the node based on the identification information of the node and the cloud network, in response to identifying that the OS is not pre- installed in the node.  
Morgan teaches further comprising: installing the OS in the node based on the identification information of the cloud network (par 38; par 30),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma and Chen with the registry of cloud networks and cloud-aware kernel of Morgan because unique cloud identifiers allow for different cloud networks to interact with each other easier, by avoiding confusion if two or more cloud networks have the same name, and because the cloud-aware kernel can be configured to be able to detect and identify information of the cloud without the need for third-party applications or services (Morgan; par 30).
in response to receiving the node addition request, checking whether an Operating System (OS) is pre-installed in the node; and installing the OS in the node based on the identification information of the node, in response to identifying that the OS is not pre- installed in the node.  
Casey teaches in response to receiving the node addition request, checking whether an Operating System (OS) is pre-installed in the node (par 33; The request for the set of cloud services is the node addition request. Needed software such as an operating system can be installed. Since the operating system is needed to be installed in the node, it is therefore checked that it is not pre-installed in the node.);
and installing the OS in the node based on the identification information of the node, in response to identifying that the OS is not pre-installed in the node (par 33; The equipment ID is the identification information of the node. Needed software such as an operating system can be installed. Since the operating system is needed to be installed in the node, it is therefore identified that it is not pre-installed in the node.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma, Chen, and Morgan with the provisioning of Casey because it allows for the cloud system to automatically install any needed software such as operating systems, applications, and configurations (Casey; par 33). This is beneficial for nodes that may not have been fully provisioned or for failed nodes. Failed nodes may be provisioned with missing software rather than be replaced entirely.
Regarding Claim 4, Sharma, Chen, Morgan, and Casey teach the method as claimed in claim 3. 
obtaining, based on the functionality of the node (Fig. 5, elements {510-550}, par 47-51; Fig. 1A, elements {106, 116}, par 23; par 32-33; The identification information of a functionality of a node is the node type. This is in accordance with the instant specification paragraph 16);
Sharma does not explicitly teach wherein installing the OS comprises: identifying service provider related information of the cloud network based on the identifier of the cloud network; obtaining, based on the service provider related information of the cloud network, an image file of the OS from one of a user input and a predefined image store of the multi-cloud management platform; and executing the image file of the OS to install the OS in the node.  
Chen teaches identifying service provider related information of the cloud network based on the identifier of the cloud network (Fig. 4, elements {400-406}, par 46-47; The identification information of the cloud network is the public IP address of the private cloud server. The cloud account details are the ID and password of the private cloud server. The service provider related information of the cloud network is the ID of the private cloud server.);
service provider related information of the cloud network (Fig. 4, elements {400-406}, par 46-47; The identification information of the cloud network is the public IP address of the private cloud server. The cloud account details are the ID and password of the private cloud server. The service provider related information of the cloud network is the ID of the private cloud server.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma with the authentication (Chen; par 47). This improves both privacy and security of user and system information.
Sharma and Chen do not explicitly teach wherein installing the OS comprises: obtaining, based on the (identifier) of the cloud network, an image file of the OS from one of a user input and a predefined image store of the multi-cloud management platform; and executing the image file of the OS to install the OS in the node.  
Morgan teaches wherein installing the OS comprises: obtaining, based on the (identifier) of the cloud network, an image file of the OS from one of a user input and a predefined image store of the multi-cloud management platform (par 38-39; The installation tool can be configured to generate a system image. Thus, an image file is obtained based on user input (configuring the installation tool).); 
and executing the image file of the OS to install the OS in the node (par 38-39).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma and Chen with the registry of cloud networks and cloud-aware kernel of Morgan because unique cloud identifiers allow for different cloud networks to interact with each other easier, by avoiding confusion if two or more cloud networks have the same name, and because the cloud-aware kernel can be configured to be able to detect and identify information of the cloud without the need for third-party applications or services (Morgan; par 30).
Regarding Claim 8, Sharma teaches a system for addition of nodes in cloud networks, comprising: 
a processor (par 73); 
and a memory coupled to the processor, the memory storing instructions executable by the processor to (par 73): 
Sharma and Chen do not explicitly teach generate a list of a plurality of cloud networks managed by a multi- cloud management platform; install an Operating System (OS) in the node based on the identification information of the node and the cloud network, in response to identifying that the OS is not pre-installed in the node.
Morgan teaches generate a list of a plurality of cloud networks managed by a multi- cloud management platform (par 33; The list is the public registry of clouds that are assigned a unique identifier.); 
install an Operating System (OS) in the node based on the identification information of the cloud network (par 38; par 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma and Chen with the registry of cloud networks and cloud-aware kernel of Morgan because unique cloud identifiers allow for different cloud networks to interact with each other easier, by avoiding confusion if two or more cloud networks have the same name, and because the cloud-aware kernel can be configured to be able to detect and identify information of the cloud without the need for third-party applications or services (Morgan; par 30).
Sharma, Chen, and Morgan do not explicitly teach install an Operating System (OS) in the node based on the identification information of the node, in response to identifying that the OS is not pre-installed in the node.
install an Operating System (OS) in the node based on the identification information of the node, in response to identifying that the OS is not pre-installed in the node (par 33; The equipment ID is the identification information of the node. Needed software such as an operating system can be installed. Since the operating system is needed to be installed in the node, it is therefore identified that it is not pre-installed in the node.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma, Chen, and Morgan with the provisioning of Casey because it allows for the cloud system to automatically install any needed software such as operating systems, applications, and configurations (Casey; par 33). This is beneficial for nodes that may not have been fully provisioned or for failed nodes. Failed nodes may be provisioned with missing software rather than be replaced entirely.
The remainder of Claim 8 can be rejected with the same reasoning as Claim 1.
Regarding Claim 9, Claim 9 can be rejected with the same reasoning as Claim 2.
Regarding Claim 10, Claim 10 can be rejected with the same reasoning as Claim 4.
Regarding Claim 12, Claim 12 can be rejected with the same reasoning as Claim 6.
Regarding Claim 16, Claim 16 can be rejected with the same reasoning as Claim 3.
Regarding Claim 17, Claim 17 can be rejected with the same reasoning as Claim 4.
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Chen in further view of Morgan and in even further view of McNiff et al (“McNiff”, US 20030076808).
Regarding Claim 5, Sharma, Chen, and Morgan teach the method as claimed in claim 1.
at the controller node of the cloud network (Fig. 3, elements {310, 312}, par 42-45; Fig. 5, elements {510-550}, par 47-51; Fig. 8, elements {804, 814}, par 66-67; Fig. 9, elements {904, 906} par 68-70; The controller node is the cloud management system.).
Sharma does not explicitly teach further comprising, generating an addition successful message, in response to the node being successfully registered.  
	McNiff teaches further comprising, generating an addition successful message, in response to the node being successfully registered (par 30).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma, Chen, and Morgan with the acknowledgement messages of McNiff because it allows the node to know that it has been successfully registered (McNiff; par 30) and lets users or administrators know that the registration database is properly functioning.
Regarding Claim 18, Claim 18 can be rejected with the same reasoning as Claim 5.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Chen in further view of Morgan and in even further view of Watte (“Watte”, US 20140280522).
Regarding Claim 7, Sharma, Chen, and Morgan teach the method as claimed in claim 1.
Sharma further teaches manage schedulers of the cloud network (par 23). 
Sharma does not explicitly teach wherein the controller node is to; Application Programming Interfaces (APIs), web interfaces, database servers, and message queues.  
Morgan teaches wherein the controller node is to (Fig. 1, element 104, par 14).
(Morgan; par 30).
	Sharma and Morgan do not explicitly teach Application Programming Interfaces (APIs), web interfaces, database servers, and message queues.  
Watte teaches Application Programming Interfaces (APIs) (Fig. 9, elements {902, 906}, par 148; The API 902 is a first API. The message queue system interface 906 is another API.), 
web interfaces (Fig. 9, elements {904, 140}, par 148; par 138; The web interface 904 is a first web interface. The user platform 140 including a browser is another web interface.), 
database servers (Fig. 9, element 105, par 148), 
and message queues (Fig. 9, element {14, 200}, par 148, par 28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma, Chen, and Morgan with the message queue system of Watte because message queues allow for messages to be held in a queue so that the system does not get overloaded with processing too many messages at one time.
Regarding Claim 20, Claim 20 can be rejected with the same reasoning as Claim 7.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Chen in further view of Morgan in further view of Casey and in even further view of McNiff.
Regarding Claim 11, Sharma, Chen, Morgan, and Casey teach the system as claimed in claim 8.
Sharma further teaches at the controller node of the cloud network (Fig. 3, elements {310, 312}, par 42-45; Fig. 5, elements {510-550}, par 47-51; Fig. 8, elements {804, 814}, par 66-67; Fig. 9, elements {904, 906} par 68-70; The controller node is the cloud management system.).
Sharma does not explicitly teach wherein the instructions are further executable by the processor to, generate an addition successful message, in response to the node being successfully registered.  
McNiff teaches wherein the instructions are further executable by the processor to, generate an addition successful message, in response to the node being successfully registered (par 30).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma, Chen, Morgan, and Casey with the acknowledgement messages of McNiff because it allows the node to know that it has been successfully registered (McNiff; par 30) and lets users or administrators know that the registration database is properly functioning.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Chen in further view of Morgan in further view of Casey and in even further view of Watte.
Regarding Claim 13, Sharma, Chen, Morgan, and Casey teach the system as claimed in claim 8.
Sharma further teaches manage schedulers of the cloud network (par 23). 
Sharma does not explicitly teach wherein the controller node is to; Application Programming Interfaces (APIs), web interfaces, database servers, and message queues.  
Morgan teaches wherein the controller node is to (Fig. 1, element 104, par 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma and Chen with the registry of cloud networks and cloud-aware kernel of Morgan because unique cloud identifiers allow for different cloud networks to interact with each other easier, by avoiding confusion if two or more cloud networks have the same name, and because the cloud-aware kernel can be configured to be able to detect and identify information of the cloud without the need for third-party applications or services (Morgan; par 30).
Sharma, Chen, and Morgan do not explicitly teach Application Programming Interfaces (APIs), web interfaces, database servers, and message queues.  
Watte teaches Application Programming Interfaces (APIs) (Fig. 9, elements {902, 906}, par 148; The API 902 is a first API. The message queue system interface 906 is another API.), 
web interfaces (Fig. 9, elements {904, 140}, par 148; par 138; The web interface 904 is a first web interface. The user platform 140 including a browser is another web interface.), 
database servers (Fig. 9, element 105, par 148), 
and message queues (Fig. 9, element {14, 200}, par 148, par 28).  
.
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. Therefore.
Argument 1: Sharma and Chen do not teach or reasonably suggest, individually or in combination, at least the following expressly recited limitations: "receiving from an administrative user a node addition request at a multi-cloud management platform, wherein the multi-cloud management platform is to manage a plurality of cloud networks, wherein each particular cloud network of the plurality of cloud networks includes a controller node that maintains a node registration database containing information regarding nodes that are registered with the particular cloud network, the node addition request including identification information of a node and a cloud network, amongst the plurality of cloud networks, in which the node is to be added, the identification information being indicative of a functionality of the node, a network address of the node, and an identifier of the cloud network; e responsive to the node addition request, registering the node within the node registration database of the controller node of the cloud network by: See Claim 1 (as amended). Emphasis added. 
Examiner’s Response: As mentioned in the 35 U.S.C. 103 rejection of Claim 1, 
 receiving a node addition request at a multi-cloud management platform (Fig. 5, elements {510-550}, par 47-51; Fig. 1A, elements {106, 116}, par 23; par 32-33; The multi-cloud management platform is the private cloud as a service computing environment which includes a public cloud and a private cloud. The request to prepare a node in step 510 is the node addition request.), 
wherein the multi-cloud management platform is to manage a plurality of cloud networks (Fig. 1A, elements {100, 106, 116}, par 23; par 32-33; The multi-cloud management platform is the private cloud as a service computing environment which includes a public cloud and a private cloud.), 
wherein each particular cloud network of the plurality of cloud networks includes a controller node that maintains a node registration database containing information regarding nodes that are registered with the particular cloud network (Fig. 2B, elements {106, 210, 216, 220}, par 31-33; Fig. 3, elements {310, 312}, par 42-45; Fig. 5, elements {510-550}, par 47-51; Fig. 8, elements {804, 814}, par 66-67; Fig. 9, elements {904, 906} par 68-70; The node registration database is the inventory database. The registered nodes are the prepared nodes in the inventory database. The controller node is the cloud management system. The private cloud and public cloud both include the pools of the inventory database managed by the cloud management system. Thus, both the private and the public cloud include a controller node (the cloud management system).), 
the node addition request including identification information of a node and a cloud network (Fig. 5, elements {510-550}, par 47-51; Fig. 1A, elements {106, 116}, par 23; par 32-33; The identification information of a functionality of a node is the node type. This is in accordance with the instant specification paragraph 16.), 
amongst the plurality of cloud networks, in which the node is to be added (Fig. 5, elements {510-550}, par 47-51; Fig. 1A, elements {106, 116}, par 23; par 32-33; The multi-cloud management platform is the private cloud as a service computing environment which includes a public cloud and a private cloud.),  
the identification information being indicative of a functionality of the node (Fig. 5, elements {510-550}, par 47-51; Fig. 1A, elements {106, 116}, par 23; par 32-33; The identification information of a functionality of a node is the node type. This is in accordance with the instant specification paragraph 16.), 
and responsive to the node addition request, registering the node within the node registration database of the controller node of the cloud network by (Fig. 3, elements {310, 312}, par 42-45; Fig. 5, elements {510-550}, par 47-51; Fig. 8, elements {804, 814}, par 66-67; Fig. 9, element 906, par 68-70; The registered nodes are the prepared nodes that are stored in the inventory database. The controller node is the cloud management system.): 
multi-cloud management platform (Fig. 5, elements {510-550}, par 47-51; Fig. 1A, elements {106, 116}, par 23; par 32-33;  The multi-cloud management platform is the private cloud as a service computing environment which includes a public cloud and a private cloud.);
the controller node of the cloud network (Fig. 3, elements {310, 312}, par 42-45; Fig. 5, elements {510-550}, par 47-51; Fig. 8, elements {804, 814}, par 66-67; Fig. 9, elements {904, 906} par 68-70; The controller node is the cloud management system.);
wherein the controller node is to manage non-compute services of the cloud network (Fig. 3, elements {310, 312}, par 42-45; Fig. 5, elements {510-550}, par 47-51; Fig. 8, elements {804, 814}, par 66-67; Fig. 9, element 906, par 68-70; The controller node is the cloud management system which manages non-compute resources such as data storage. This is in accordance with the instant specification paragraph 10.).  
Sharma does not explicitly teach from an administrative user; a network address of the node, and an identifier of the cloud network; obtaining, based on the identifier of the cloud network, cloud account details of the cloud network from one of the platform and a user input, the cloud account details indicative of data for authentication of a user account of the administrative user that controls access to computing resources of the cloud network; and programmatically accessing the cloud network based on the cloud account details.
Chen teaches a network address of the node, and an identifier of the cloud network (Fig. 4, elements {400-406}, par 46-47; The node is the private cloud server. The identification information of the node is the private IP address (network address) of the private cloud server. The identification information of the cloud network is the public IP address of the private cloud server.); 
obtaining, based on the identifier of the cloud network, cloud account details of the cloud network from one of the platform and a user input (Fig. 4, elements {400-406}, par 46-47; The identification information of the cloud network is the public IP address of the private cloud server. The cloud account details are the ID and password of the private cloud server. The platform is the server from which the ID and password are obtained.), 
the cloud account details indicative of data for authentication of a user account that controls access to computing resources of the cloud network (Fig. 4, elements {403-406}, par 46-47; par 22; The cloud account details are the ID and password of the private cloud server. The smart device client logs into the routing server using its own ID and password along with the ID and password of the private cloud server (cloud account details) in order to access the private cloud server, which is on the cloud network.); 
and programmatically accessing the cloud network based on the cloud account details (Fig. 4, elements {403-406}, par 46-47; par 22; par 68; The cloud account details are the ID and password of the private cloud server. The smart device client logs into the routing server using its own ID and password along with the ID and password of the private cloud server (cloud account details) in order to access the private cloud server, which is on the cloud network. The cloud network is accessed via one or more computer programs, and thus is programmatically accessed.).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma with the authentication method for accessing a cloud server of Chen because it provides usernames and passwords via a secure channel (Chen; par 47). This improves both privacy and security of user and system information.
Sharma and Chen do not explicitly teach from an administrative user; of the administrative user.
Morgan teaches from an administrative user (par 29); 
of the administrative user (par 29).

Argument 2: Emphasis added. Notably, there is no suggestion in Sharma that the management node 120a in private cloud maintains the recited node registration database, let alone that each of its cloud networks should maintain the recited node registration database. 
Examiner’s Response: The Examiner has equated the controller node to the cloud management system shown in Figs. 8-9 and mentioned in paragraphs 66-70 of Sharma. The cloud management system manages the inventory database (registration database).
Argument 3: In the Office Action, with reference to dependent claim 2, the Examiner equated Sharma's "inventory database" with the node registration database, citing to [0066]-[0070]. The undersigned respectfully submits nowhere in the relied upon portions of Sharma or elsewhere in Sharma is there any suggestion that there should be an inventory database for each particular cloud network "containing information regarding nodes that are registered with the particular cloud network." Rather, in the context of Sharma there appears to be a single inventory database for all nodes in the data center(s) 104 within which nodes may be tagged as being prepared nodes of a particular node type. See, e.g., Sharma at FIG. 8, FIG. 9 and [0067].
Examiner’s Response: The controller node is the cloud management system. Fig. 2B of Sharma shows that the private cloud and public cloud both include the pools of the inventory database managed by the cloud management system. Thus, both the private and the public 
Argument 4: Turning now to Chen, for the former "registering" limitations, the Examiner relied on step 400 of FIG. 4 of Chen. In view of the claim amendments made herein, the undersigned respectfully submits equating Chen's registration of IP addresses of the "private cloud server" with the "intermediate routing server" with the required registration of the node "within the node registration database of the controller node of the cloud network" responsive to the node addition request is improper. For example, Chen's step 400 is not "responsive to" a node addition request from an administrative user. Furthermore, actions described by Chen with reference to its "intermediate routing server" cannot properly be equated with recited actions relating to the recited "controller node." 
Examiner’s Response: Sharma is relied upon to teach responsive to the node addition request, registering the node within the node registration database of the controller node of the cloud network by (Fig. 3, elements {310, 312}, par 42-45; Fig. 5, elements {510-550}, par 47-51; Fig. 8, elements {804, 814}, par 66-67; Fig. 9, element 906, par 68-70; The registered nodes are the prepared nodes that are stored in the inventory database. The controller node is the cloud management system.).
Morgan is relied upon to teach from an administrative user (par 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma and Chen with the administrator role of Morgan because it allows for tasks such as installation of software or 
Further, In response to applicant's argument that actions described by Chen with reference to its "intermediate routing server" cannot properly be equated with recited actions relating to the recited "controller node, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Washburn (US 20140280806), Abstract - A method and apparatus may provision a new computer code file as an update or a new application for end nodes of a cloud computing system. The method and apparatus may receive a computer code file at a repository server via a portal interface to an automation service. The computer code file may include a discrete file or package of files corresponding to a complete application or an update for an application for execution on cloud computing system nodes. The method and apparatus may also receive provisioning conditions at the automation service via the portal interface, send the computer code file to the cloud computing system end nodes based on the 
Lee et al (US 20160050326), Abstract - Provided is a system for providing a cloud service for display, the system including: an image forming apparatus configured to generate scan data including scanning a document and assign a display device to which the scan data is to be transmitted through a chat room; a cloud configured to receive the scan data from the image forming apparatus and transmit the scan data to the display device; and the display device, wherein the display device is configured to display the scan data received from the cloud. 
Perreira et al (US 20160323382), Abstract - Examples disclosed herein relate to cloud images. The examples enable generating a first cloud image to configure a first node to serve a first role in a cloud infrastructure. The first cloud image comprising a first set of packages may be stored in a first local repository of the first cloud image. The examples further enable generating a second cloud image to configure a second node to serve a second role in the cloud infrastructure where the second cloud image comprises a second set of packages stored in a second local repository of the second cloud image. The examples further enable causing the first cloud image to be deployed to the first node in the cloud infrastructure and causing the second cloud image to be deployed to the second node in the cloud infrastructure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444